Name: Commission Regulation (EEC) No 2947/89 of 29 September 1989 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /70 Official Journal of the European Communities 30. 9, 89 COMMISSION REGULATION (EEC) No 2947/89 of 29 September 1989 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 1 124 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community as Community food aid, for supply to the recipients listed in Annex I, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 172, 20. 6 . 1989, p. 1 . ') OJ No L 136, 26 . 5 . 1987, p . 1 . ( «) OJ No L 204, 25. 7. 1987, p. 1 . 30 . 9. 89 Official Journal of the European Communities No L 281 /71 ANNEX I LOTS A, B and C 1 . Operation Nos : 495 to 497/89 (')  Commission Decision of 1 . 3. 1988 2. Programme : 1989 3 . Recipient : People's Republic of China 4. Representative of the recipient (3) (J) : Ministry of Agriculture, Bureau of Animal Husbandry, CPIG Dairy Development Project Office, 11 Ping Li, Beijing CN, People's Republic of China (Telex 22233 MAGR CN) 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2)(6) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.1 and 1.3.2) 8 . Total quantity : 1 124 tonnes 9 . Number of lots : three (A : 642 tonnes ; B : 241 tonnes ; C ; 241 tonnes) 10 . Packaging and marking : 200 kilograms (8)(9) and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (undeT 1.3.3 and 1.3.4) Supplementary markings on packaging :  'ACTION No 495/89 /  'ACTION No 496/89 /  'ACTION No 497/89 / EEC DAIRY DEVELOPMENT PROJECT / 1990 UTILIZATION PROGRAMME / 6 CITIES / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR RECOMBINATION' and OJ No C 216, 14. 8 . 1987, p. 8 (under 1.3.4) 1 1 . Method of mobilization : purchase of butter from : Voedselvoorzieningsin- en verkoopbureau (VIB), Burg. Kessenplein 3, NL-6431 KM Hoensbroek ; tel . 045 22 20 20, telex 56396 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9. 1976, p. 12) 12. Stage of supply : free at destination warehouse 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Shanghai Dairy Corporation, No 780, Beizhai Road, Bei Xin Jing, Shanghai 1 7. Peripd for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 11 to 10 . 12. 1989 18 . Deadline for the supply : 21 . 1 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 16. 10 . 1989, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 23 . 10 . 1989, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27, 11 to 10 . 12 . 1989 (c) deadline for the supply : 21 . 1 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire , Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 15. 9 . 1989 fixed by Commission Regulation (EEC) No 2780/89 (OJ No L 268, 15 . 9 . 1989, p. 21 ) No L 281 /72 Official Journal of the European Communities 30. 9 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : EEC Delegation, Ta Yuan Diplomatic Offices Building, Apartment No 2-6-1 , Liang Ma He Nan Lu 14, Beijing : Tel . 532 44 43, Fax 53243 42, Telex 222690 ECDEL CN. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (7 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p, 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the recipients' representatives, at the time of delivery, a certificate of origin . f) The successful tenderer must nominate a representative in Tianjin. He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the China National Import and Export Inspection Corporation (CCIC), Cable CHINSPECT, Telex 210076 SACI CN. CCIC may be designated as representative by the successful tenderer. (") In 20-foot containers. The free holding period for containers must be at least 15 days. o In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. 30 . 9 . 89 Official Journal of the European Communities No L 281 /73 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ¹mero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A (495/89) 783 250 kg 1 . Holland Cold Stores BV Kruisbroeksestraat 8 NL-5281 RT Boxtel : 296 000 kg 2. Vrieshuizen Vlissingen VOF Engelandweg 22 NL-4389 PC Ritthem : 82 600 kg 3. Daalimpex BV Veilingweg 9 NL-1747 HG Tuitjenhorn : 279 500 kg 4. Nemijtek Vrieshuizen BV Veilingkade 4 NL-48 1 5 HC Breda : 125 150 kg B (496/89) 294 025 kg 1 . Koelveem Boezembocht 42 NL-3034 KA Rotterdam : 110 000 kg 2. Koel- en vrieshuis J. Veldboer De Mossel 2 NL- 1 723 MT Noord-Scharwoude : 127 000 kg 3. Vriesoord BV Larenweg 102 NL-5234 KC 's-Hertogenbosch : 57 025 kg C (497/89) 294 025 kg 1 . Vriesoord BV Larenweg 102 NL-5234 KC 's-Hertogenbosch : 45 475 kg 2. Diepvriesveem Leek BV Kalkoven 15 NL-9351 NP Leek : 149 500 kg 3. Nemijtek Vrieshuizen BV Veilingkade 4 NL-48 1 5 HC Breda : 99 050 kg